                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MALIBU MEDIA, LLC,                          :
    Plaintiff                               :
                                            :       No. 1:18-cv-01225
       v.                                   :
                                            :       (Judge Kane)
WEI HO,                                     :
     Defendant                              :

                                           ORDER

       AND NOW, on this 17th day of July 2019, default having been entered against

Defendant Wei Ho (“Defendant”), and upon consideration of Plaintiff Malibu Media, LLC

(“Plaintiff”)’s motion for default judgment (Doc. No. 21) and the supporting documents filed in

connection therewith, IT IS ORDERED THAT:

       1. Plaintiff’s motion for default judgment (Doc. No. 21) is GRANTED AS
          FOLLOWS:

              a. The Clerk of Court is directed to enter default judgment in favor of Plaintiff
                 and against Defendant;

              b. Plaintiff is AWARDED $7,500.00 in statutory damages for Defendant’s ten
                 (10) infringements of Plaintiff’s copyrighted works (the “Works”) alleged in
                 the amended complaint pursuant to 17 U.S.C. § 504(c)(1) ($750.00 per
                 infringement), plus post-judgment interest at the current legal rate pursuant to
                 28 U.S.C. § 1961;

              c. Defendant is PERMANENTLY ENJOINED from directly, contributorily, or
                 indirectly infringing Plaintiff’s rights under federal or state law in the Works,
                 including, without limitation, by using the internet, BitTorrent, or any other
                 online media distribution system to reproduce (e.g., download) or distribute
                 the Works, or to make the Works available for distribution to the public,
                 except pursuant to a lawful license or with the express authority of Plaintiff;

              d. Defendant is ORDERED TO DESTROY all copies of Plaintiff’s Works that
                 Defendant has downloaded onto any computer hard drive or server without
                 Plaintiff’s authorization, and SHALL DESTROY all copies of the Works
                 transferred onto any physical medium or device in Defendant’s possession,
                 custody, or control;
       e. Plaintiff is AWARDED costs incurred in the above-captioned action in the
          amount of $745.79 pursuant to 17 U.S.C. § 505, plus post-judgment interest at
          the current legal rate pursuant to 28 U.S.C. § 1961; and

2. The Clerk of Court is directed to CLOSE the above-captioned action.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania




                                       2
